DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
This Office action is Non-Final.


Claim Objections
Claims 1, 3-5, 8, 10-12, 15, and 17-19 are objected to because of the following informalities:
Claim 1: Change from “transaction log before the snapshot marker, and marking each of the identified records as a splitflush record;” to “transaction log before the snapshot marker, and marking each of the identified one or more records as a splitflush record; and” (page 16).
Claim 3: Change from “3. The method of claim 1, wherein at least some of the records that are marked as splitflush” to “3. The method of claim 1, wherein at least some of the identified one or more records that are marked as splitflush” (page 16).
Claim 4: Change from “detecting that the snapshot marker is present in the recovered copy of the transaction log; scanning the recovered transaction log to identify one or records that have been added to the transaction log before the snapshot marker, and marking each of the identified records as a” to “detecting that the snapshot marker is present in and scanning the recovered transaction log to identify one or more records that have been added to the transaction log before the snapshot marker, and marking each of the identified one or more records as a” (page 16).
Claim 5: Change from “5. The method of claim 1, further comprising unmarking a respective one of the identified” to “5. The method of claim 1, further comprising unmarking a respective one of the identified one or more” (page 17).
Claim 8: Change from “a memory;” to “a memory; and” (page 17).
Claim 8: Change from “being configured to perform the operations of:” to “being configured to perform [[the]] operations of:” (page 17).
Claim 8: Change from “records as a splitflush record;” to “records as a splitflush record; and” (page 17).
Claim 10: Change from “10. system of claim 8, wherein at least some of the records that are marked as splitflush” to “10. The system of claim 8, wherein at least some of the identified one or more records that are marked as splitflush” (page 18).
Claim 11: Change from “detecting that the snapshot marker is present in the recovered copy of the transaction log; scanning the recovered transaction log to identify one or records that have been added to the transaction log before the snapshot marker, and marking each of the identified records as a” to “detecting that the snapshot marker is present in the recovered copy of the transaction log; and scanning the recovered more records that have been added to the transaction log before the snapshot marker, and marking each of the identified one or more records as a” (page 18).
Claim 12: Change from “perform the operation of unmarking a respective one of the identified records when a new record” to “perform the operation of unmarking a respective one of the identified one or more records when a new record” (page 18).
Claim 15: Change from “instructions, which when executed by at least one processor cause the processor to perform the” to “instructions, which when executed by at least one processor cause the processor to perform [[the]]” (page 18).
Claim 15: Change from “transaction log before the snapshot marker, and marking each of the identified records as a splitflush record;” to “transaction log before the snapshot marker, and marking each of the identified one or more records as a splitflush record; and” (page 19).
Claim 17: Change from “the records that are marked as splitflush records are flushed in parallel with one another.” to “the identified one or more records that are marked as splitflush records are flushed in parallel with one another.” (page 19).
Claim 18: Change from “detecting that the snapshot marker is present in the recovered copy of the transaction log; scanning the recovered transaction log to identify one or records that have been added to the transaction log before the snapshot marker, and marking each of the and scanning the recovered transaction log to identify one or more records that have been added to the transaction log before the snapshot marker, and marking each of the identified one or more records as a” (page 19).
Claim 19: Change from “to perform the operation of comprising unmarking a respective one of the identified records when” to “to perform the operation of one or more records when” (page 19).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 11, 14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1: “…scanning the transaction log to identify one or more records that have been added to the transaction log before the snapshot marker, and marking each of the identified records as a splitflush record;…”
Claim 4: “…scanning the recovered transaction log to identify one or records that have been added to the transaction log before the snapshot marker, and marking each of the identified records as a splitflush record.”

Claim 7 recites the limitation "the identified record" in page 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the identified records" in page 18.  It is unclear as to which identified records are being referred to:
Claim 8: “…scanning the transaction log to identify one or more records that have been added to the transaction log before the snapshot marker, and marking each of the identified records as a splitflush record;…”
Claim 11: “…scanning the recovered transaction log to identify one or records that have been added to the transaction log before the snapshot marker, and marking each of the identified records as a splitflush record.”

	Claim 14 recites the limitation "the identified record" in page 18.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the identified records" in page 19.  It is unclear as to which identified records are being referred to:
Claim 15: “…scanning the transaction log to identify one or more records that have been added to the transaction log before the snapshot marker, and marking each of the identified records as a splitflush record;…”
Claim 18: “…scanning the recovered transaction log to identify one or records that have been added to the transaction log before the snapshot marker, and marking each of the identified records as a splitflush record.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-9, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yochai et al. (U.S. Patent Application Publication No. US 2013/0339569 A1), hereinafter “Yochai.”

With regards to Claim 8, Yochai teaches:
a system comprising:
a memory (¶ 0037 and ¶ 0095.);
one or more processors operatively coupled to the memory, the one or more processors being configured to perform the operations (¶ 0037 and ¶ 0095.  A processor is inherently included within a computer.) of:
generating a snapshot (Fig. 1; Fig. 2; and ¶ 0062.) of a volume (Fig. 1; Fig. 2; and ¶ 0062.) in a storage system (Fig. 1; Fig. 2; and ¶ 0062.);
generating a snapshot marker (Fig. 1 and ¶ 0072-0073; regarding, e.g., a checkpoint.) and adding the snapshot marker to a transaction log of the storage system (Fig. 1 and ¶ 0072-0074; regarding, e.g., an LRU linked list.);
scanning the transaction log to identify one or more records that have been added to the transaction log before the snapshot marker (Fig. 1; ¶ 0079; ¶ 0065-0069; and ¶ 0072-0074.), and marking each of the identified records as a splitflush record (Fig. 1 and ¶ 0079; regarding, e.g., setting a data tag for each data element that is part of a destaging group and is part of a generated snapshot.);
flushing any record that is stored in the transaction log by: (a) detecting whether the record is marked as a splitflush record (Fig. 1 and ¶ 0079-0080.), (b) when the record is marked as a splitflush record, copying the record both to a data store and to the snapshot (Fig. 1; Fig. 2; ¶ 0059; and ¶ 0064-0065; regarding, e.g., storage space 110 [data store].), and (c) when the record is not marked as a splitflush record, copying the record to the data store only (Figs. 1-3 and ¶ 0075-0076.  As interpreted by the Examiner, ‘not marked as a splitflush record’ is indicated as ‘data other than the destaged data group’ that is A] accommodated in cache memory .

With regards to Claim 9, Yochai teaches the system of Claim 8 as referenced above.  Yochai further teaches:
wherein any record that is stored in the transaction log is assigned a logical sequence number (LSN) and the snapshot marker is also assigned an LSN, and scanning the transaction log includes identifying one or more records in the transaction log that have lower LSNs than the snapshot marker (Figs. 1-3 and ¶ 0075-0076.).

With regards to Claim 14, Yochai teaches the system of Claim 8 as referenced above.  Yochai further teaches:
wherein marking any of the identified records as a splitflush record includes modifying metadata corresponding to the identified record to reference both the snapshot and the volume (Fig. 1 and ¶ 0079.).

With regards to Claim 15, the system of Claim 8 performs the same steps as the medium of Claim 15, and Claim 15 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 8 by the teachings of Yochai.

With regards to Claim 16, Yochai teaches the medium of Claim 15 as referenced above.  The system of Claim 9 performs the same steps as the medium of Claim 16, 

With regards to Claim 1, the system of Claim 8 performs the same steps as the method of Claim 1, and Claim 1 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 8 by the teachings of Yochai.

With regards to Claim 2, Yochai teaches the method of Claim 1 as referenced above.  The system of Claim 9 performs the same steps as the method of Claim 2, and Claim 2 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 9 by the teachings of Yochai.

With regards to Claim 7, Yochai teaches the method of Claim 1 as referenced above.  The system of Claim 14 performs the same steps as the method of Claim 7, and Claim 7 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 14 by the teachings of Yochai.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yochai, and further in view of Liu et al. (U.S. Patent Application Publication No. US 2018/0262566 A1), hereinafter “Liu.”

With regards to Claim 10, Yochai teaches the system of Claim 8 as referenced above.  Yochai does not explicitly teach:
wherein at least some of the records that are marked as splitflush records are flushed in parallel with one another in accordance with the system of Claim 8.
However, Liu teaches:
wherein at least some of the records that are marked as splitflush records are flushed in parallel with one another (Fig. 4A; Fig. 4B; and ¶ 0123-0127.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Yochai with a simultaneous data flushing operation as taught by Liu because flushing data blocks / records simultaneously during a flush operation of, e.g., a destaged data group (Yochai: Fig. 1 and Yochai: ¶ 0068) improves the efficiency of flushing data from cache to permanent storage by reducing the overall flush time.

With regards to Claim 17, Yochai teaches the medium of Claim 15 as referenced above.  The system of Claim 10 performs the same steps as the medium of Claim 17, and Claim 17 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 10 by the teachings of Yochai in view of Liu.

.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yochai, and further in view of Bennett (U.S. Patent No. US 8,452,929 B2), hereinafter “Bennett.”

With regards to Claim 13, Yochai teaches the system of Claim 8 as referenced above.  Yochai does not explicitly teach:
wherein the transaction log includes a ring buffer having a tail and a head, and adding the snapshot marker to the transaction log includes adding the snapshot marker at the head of the ring buffer in accordance with the system of Claim 8.
However, Bennett teaches:
wherein the transaction log includes a ring buffer having a tail and a head, and adding the snapshot marker to the transaction log includes adding the snapshot marker at the head of the ring buffer (col. 6, lines 39-48; Fig. 2A; and col. 15, lines 28-33.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Yochai with the use of a circular buffer as taught by Bennett because a 

With regards to Claim 20, Yochai teaches the medium of Claim 15 as referenced above.  The system of Claim 13 performs the same steps as the medium of Claim 20, and Claim 20 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 13 by the teachings of Yochai in view of Bennett.

With regards to Claim 6, Yochai teaches the method of Claim 1 as referenced above.  The system of Claim 13 performs the same steps as the method of Claim 6, and Claim 6 is therefore rejected using the same art and rationale set forth above in the rejection of Claim 13 by the teachings of Yochai in view of Bennett.


Allowable Subject Matter
Claims 4, 11, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 5, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Hickson et al. (U.S. Patent No. US 6,978,400 B2); teaching a method, apparatus and computer program for reducing the number of data elements checkpointed in a system having at least one data store where operations on said at least one data store are recorded in a log.  A point in the log is recorded.  The oldest data element in each of the least one data store is determined and it is then determined for each of the at least one data store whether a logged representation of the data store's oldest data element is more recent than the point recorded.  Responsive to determining that a data store's logged representation is more recent than the point recorded, it is realized that it is not necessary to force data elements from that data store to disk if the point recorded is made the point of restart for that data store.
Lam (U.S. Patent No. US 7,165,145 B2); teaching a method for generating a snapshot that records data transmitted to a storage system prior to a selected moment in time, while allowing a client server to continue sending data to the storage system.  A snapshot marker is inserted into a cache, data continues to be flushed to disk until the snapshot marker is flushed from the cache, and a snapshot is performed.  Additionally, a method for recording data stored in a storage system is disclosed that 


Inquiry Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private 






/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114